DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/24/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama et al. (US 9,997,452) (“Uchiyama”) in view of Kim et al. (US 2019/0221557) (“Kim”).
With regard to claim 1, figures 5-7 of Uchiyama discloses a semiconductor device comprising: a first chip including 20L: a first substrate 100; a first transistor 113 
Uchiyama does not disclose a memory cell array and including a plurality of electrode layers stacked in a first direction and a columnar portion including a semiconductor layer and penetrating the plurality of electrode layers in the first direction; a second substrate that is provided above the memory cell array, the first diffusion layer being electrically connected to the semiconductor layer, and at least one bonding metal provided on the bonding surface and electrically connecting the first transistor to the memory cell array. 
However, figures 8, 17, and 25 of Kim discloses a memory cell array 100 and including a plurality of electrode layers (“word lines comprising the electrically conductive layers (146, 246)”, par [0181]) stacked in a first direction (vertical) and a columnar portion 60 including a semiconductor layer 601 and penetrating the plurality of electrode layers (146, 246) in the first direction (vertical); a second substrate 9 that is 
Therefore, it would have been obvious to one of ordinary skill in the art to form the NAND-Flash memory of Uchiyama with the stacking of a memory-containing die and a logic die into a single semiconductor package as taught in Kim in order to reduce the packaging cost and increase the data transfer speed between the memory-containing die and the logic die.  See par [0260] of Kim. 
With regard to claim 2, figure 7 of Uchiyama discloses that the isolation insulating film or the isolation trench 206 surrounds at least a portion 200a of the second substrate 221A.
	With regard to claim 3, figures 7-8 of Uchiyama discloses that the second chip 20L’ further includes: a plug 228a that extends from the upper surface (top of semiconductor layer 221A) of the second substrate 221A to the lower surface (bottom of semiconductor layer 221A) of the second substrate 221A within the second substrate 221A, and a third pad 219 that is provided on the plug 228a.
With regard to claim 4, figures 7-8 of Uchiyama discloses that the second chip 20L’ includes the isolation insulating film 206, and the plug 228a is provided within the 
With regard to claim 5, figures 7-8 of Uchiyama discloses that the first insulating film 206 and the isolation insulating film 206 constitute a monolithic structure 206.
With regard to claim 6, figures 1C and 6-8 of Uchiyama disclose that the plug 228a is electrically connected to an interconnect layer (interconnect layer 121B in 20L) within the first chip 20L via a first pad 123a and second pad 223a.
With regard to claim 7, figure 7 of Uchiyama discloses that the isolation insulating film or the isolation trench 206 is provided between the first diffusion layer (source/drain 111 of a transistor 113 in semiconductor layer 221A) and the second diffusion layer (source/drain 111 of a neighboring transistor 113 in semiconductor layer 221A).
With regard to claim 8, figure 7 of Uchiyama discloses that the first diffusion layer (200a under a transistor) and the second diffusion layer (200a under a neighboring transistor) extend from the upper surface (top of 221A) of the second substrate 221A to the lower surface (bottom of 221A) of the second substrate 221A within the second substrate.
With regard to claim 9, figure 7 of Uchiyama discloses that the isolation insulating film or the isolation trench 206 surrounds at least one of the first (200a under a transistor) and second diffusion layers (200a under a neighboring transistor).


s 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama et al. (US 9,997,452) (“Uchiyama”), Kim et al. (US 2019/0221557) (“Kim”), and Cheng et al. (US 9,899,441) (“Cheng”).
With regard to claim 10, figure 7 of Uchiyama disclose that the second chip 20L’ further includes a second insulating film (“film 224 may be a passivation dielectric film”, col. 11 ll. 30-31).
Yu and Kim do not disclose that the isolation insulating film or the isolation trench extends from an upper surface of the second insulating film provided on the second substrate to the lower surface of the second substrate within the second substrate and the second insulating film provided on the second substrate.
However, figure 4 of Cheng disclose that the isolation insulating film or the isolation trench 106 extends from an upper surface of the second insulating film 126 provided on the second substrate 108 to the lower surface (lower surface of 108 in fig. 4) of the second substrate 108 within the second substrate 10 and the second insulating film 126 provided on the second substrate 108.
Therefore, it would have been obvious to one of ordinary skill in the art to form the STI of Uchiyama with the DT structure as taught in Cheng to provide electrical and/or optical isolation between neighboring devices in the semiconductor substrate. See col. 1 ll. 3-7 of Cheng.
With regard to claim 11, figure 7 of Uchiyama discloses that the second chip 20L’ comprises the isolation insulating film 206, and at least a portion of an upper surface (top of 206) of the isolation insulating film 206 is provided at a position lower (top of 206 

Response to Arguments
Applicant’s arguments with respect to the new amendment in claim 1 have been considered and are addressed in the new rejection stated above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/BENJAMIN TZU-HUNG LIU/Primary Examiner, Art Unit 2893                                                                                                                                                                                             11/20/2021